Page 1 of 13 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES YEAR-TO-DATE NET INCOME OF $29.0 MILLION; DECLARES CASH DIVIDEND NORWICH, NY (July 25, 2011) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income for the six months ended June 30, 2011 was $29.0 million, up $0.6 million, or 2.0%, from the six months ended June 30, 2010.Net income per diluted share for the six months ended June 30, 2011 was $0.84 per share, up from $0.82 per diluted share for the six months ended June 30, 2010.Annualized return on average assets and return on average equity were 1.08% and 10.82%, respectively, for the six months ended June 30, 2011, compared with 1.04% and 11.07%, respectively, for the six months ended June 30, 2010.Net interest margin (on a fully taxable equivalent basis (“FTE”)) was 4.12% for the six months ended June 30, 2011, down 5 basis points (“bps”) from 4.17% for the six months ended June 30, 2010. Net income for the three months ended June 30, 2011 was $14.7 million, up $0.2 million, or 1.6%, from the three months ended June 30, 2010.Net income per diluted share for the three months ended June 30, 2011 was $0.43 per share, up from $0.42 per diluted share for the three months ended June 30, 2010.Annualized return on average assets and return on average equity were 1.09% and 10.86%, respectively, for the three months ended June 30, 2011, compared with 1.06% and 11.09%, respectively, for the three months ended June 30, 2010.Net interest margin (FTE) was 4.13% for the three months ended June 30, 2011, down slightly from 4.14% for the three months ended June 30, 2010. Key items for the first six months of 2011 include: · Diluted earnings per share of $0.84 for the first six months of 2011 was the second highest in the Company’s history; second to $0.88 for the same period in 2008. · Net interest margin was 4.12% for the first six months of 2011, down from 4.17% for the same period of 2010, a result of the continued low rate environment on loan and investment yields. · Net charge-offs were 0.60% of average loans and leases for the first six months of 2011, down 6 bps from the first six months of 2010;provision for loan and lease losses was down $5.6 million for the same period. · Continued strategic expansion with the announcement of the acquisition of four branches in Berkshire County, Massachusetts, pending regulatory approval. “Our near record earnings for the first six months of 2011 are further evidence of our company’s strong performance.Our financial results for 2008 through 2010 represented the most profitable three year term in our company’s history, during a period of time when the banking industry had record losses.We continue to make investments to further strengthen our already strong foundation to better position us for future success.Our recent announcement to expand into western Massachusetts with the acquisition of four Legacy Banks branches is another exciting investment we are making in our future.Our strong balance sheet and earnings momentum, along with a passionate and professional team of employees, continues to position us well to take advantage of new growth opportunities,” said NBT President and CEO Martin Dietrich. Page2 of13 Loan and Lease Quality and Provision for Loan and Lease Losses The provision for loan and lease losses was $10.0 million for the first six months of 2011, down $5.6 million from the $15.6 million recorded in the first six months of 2010.Net charge-offs were $10.7 million for the first six months of 2011 representing 0.60% of average loans and leases for the period versus $11.8 million, or 0.66% of average loans and leases for the first six months of 2010. The provision for loan and lease losses was $6.0 million for the second quarter of 2011, down from $6.4 million recorded in the second quarter of 2010.Net charge-offs were $5.5 million for the second quarter of 2011 representing 0.60% of average loans and leases for the quarter versus $6.2 million, or 0.68% of average loans and leases for the second quarter of 2010.The general improvement in asset quality indicators contributed to the decrease in the provision for loan and lease losses. Nonperforming loans were $41.7 million at June 30, 2011, down from $48.7 million at March 31, 2011 and $44.8 million at December 31, 2010.This decrease in nonperforming loans was due primarily to the payoff of a large commercial credit as well as various commercial charge-offs.Past due loans were up slightly to 0.69% of total loans at June 30, 2011 from 0.66% at March 31, 2011, but down considerably from 0.86% at December 31, 2010.The allowance for loan and lease losses was $70.5 million at June 30, 2011, relatively flat compared to $69.9 million at March 31, 2011 and $71.2 million at December 31, 2010.The allowance for loan and lease losses represented 1.92% of loans and leases at June 30, 2011, compared to 1.93% at March 31, 2011 and 1.97% at December 31, 2010. Net Interest Income Net interest income was down 2.0% to $99.4 million for the six months ended June 30, 2011, compared with $101.4 million for the six months ended June 30, 2010.The Company’s FTE net interest margin was 4.12% for the six months ended June 30, 2011, down from 4.17% for the six months ended June 30, 2010. While the yield on interest bearing liabilities decreased 31 bps, the yield on interest earning assets declined 35 bps, resulting in margin compression for the six months ended June 30, 2011, compared to the same period for 2010.The yield on securities available for sale was 3.12% for the six months ended June 30, 2011, as compared with 3.86% for the six months ended June 30, 2010.The yield on loans and leases was 5.69% for the six months ended June 30, 2011, as compared with 5.96% for the six months ended June 30, 2010.The yield on time deposits was 1.87% for the six months ended June 30, 2011, as compared with 2.16% for the six months ended June 30, 2010.The yield on money market deposit accounts was 0.39% for the six months ended June 30, 2011, as compared with 0.66% for the six months ended June 30, 2010. Net interest income was down 0.9% to $50.2 million for the three months ended June 30, 2011, compared with $50.6 million for the three months ended June 30, 2010.The Company’s FTE net interest margin was 4.13% for the three months ended June 30, 2011, down slightly from 4.14% for the three months ended June 30, 2010. The yield on interest bearing liabilities and interest earning assets each decreased 32 bps, which resulted in a fairly stable margin for the three months ended June 30, 2011 as compared with the three months ended June 30, 2010.The yield on securities available for sale was 3.11% for the three months ended June 30, 2011, as compared with 3.70% for the three months ended June 30, 2010.The yield on loans and leases was 5.65% for the three months ended June 30, 2011, as compared with 5.92% for the three months ended June 30, 2010.The yield on time deposits was 1.85% for the three months ended June 30, 2011, as compared with 2.12% for the three months ended June 30, 2010.The yield on money market deposit accounts was 0.37% for the three months ended June 30, 2011, as compared with 0.62% for the three months ended June 30, 2010. Page3 of13 Noninterest Income Noninterest income for the six months ended June 30, 2011 was $40.0 million, down slightly from $40.7 million for the same period in 2010.Insurance and other financial services revenue increased approximately $0.9 million for the six months ended June 30, 2011, as compared to the six months ended June 30, 2010, due primarily to new business generated from markets where we have recently expanded and improved market conditions.Trust revenue increased approximately $0.6 million for the six months ended June 30, 2011, as compared to the six months ended June 30, 2010, due primarily to the addition of new business generated from markets where we have recently expanded, and an increase in the fair market value of trust assets under administration.ATM and debit card fees also increased approximately $0.8 million for the six months ended June 30, 2011, as compared to the six months ended June 30, 2010 due to an increase in activity.These increases were offset by a decrease in service charges on deposit accounts of approximately $1.9 million, or 15.3%, for the six months ended June 30, 2011, as compared with the same period in 2010.The decrease in service charges was the result of a decrease in overdraft activity due to the effects of implementing new regulations regarding overdraft fees in the third quarter of 2010.In addition, retirement plan administration fees decreased by $0.5 million, or 11.0%, for the six months ended June 30, 2011 as compared to the same period in 2010.We experienced increases in new business and market-based fees, yet these were offset by the loss of one client. Noninterest income for the three months ended June 30, 2011 was $19.9 million, down slightly from $20.3 million for the same period in 2010.Insurance and other financial services revenue increased approximately $0.3 million for the three months ended June 30, 2011, as compared to the three months ended June 30, 2010, due primarily to new business generated from markets where we have recently expanded and improved market conditions.Trust revenue increased approximately $0.3 million for the three months ended June 30, 2011, as compared to the three months ended June 30, 2010, due primarily to the addition of new business generated from markets where we have recently expanded, and an increase in the fair market value of trust assets under administration.ATM and debit card fees also increased approximately $0.5 million for the three months ended June 30, 2011, as compared to the three months ended June 30, 2010.These increases were offset by a decrease in service charges on deposit accounts of approximately $0.8 million, or 13.4%, for the three months ended June 30, 2011, as compared with the same period in 2010.The decrease in service charges was the result of a decrease in overdraft activity due to the effects of implementing new regulations regarding overdraft fees in the third quarter of 2010.In addition, retirement plan administration fees decreased by $0.3 million, or 12.6%, for the three months ended June 30, 2011 as compared to the same period in 2010.We experienced increases in new business and market-based fees, yet these were offset by the loss of one client. Noninterest Expense and Income Tax Expense Noninterest expense for the six months ended June 30, 2011 was $88.2 million, up from $86.4 million, or 2.2%, for the same period in 2010.Salaries and employee benefits increased $2.6 million, or 5.6%, for the six months ended June 30, 2011, compared with the same period in 2010.This increase was due primarily to increases in full-time-equivalent employees, merit increases and other employee benefits.In addition, occupancy expenses increased approximately $0.7 million for the six months ended June 30, 2011, as compared to the same period in 2010, primarily due to continued branch expansion and expenses related to the harsh winter.Other operating expenses consisting of various items increased approximately $0.4 million for the six months ended June 30, 2011, as compared to the same period in 2010 with no significant driver.These increases were partially offset by a decrease in data processing and communications expenses of approximately $0.5 million for the six months ended June 30, 2011, as compared to the six months ended June 30, 2010.This decrease was due to the renegotiation of a data processing contract resulting in a decrease in processing fees.FDIC expenses decreased approximately $0.7 million for the first six months of 2011 as compared to the same period in 2010 due to the Federal Deposit Insurance Corporation (FDIC) redefining the deposit insurance assessment base.In addition, loan collection and other real estate owned expenses decreased approximately $0.6 million for the six months ended June 30, 2011, as compared to the six months ended June 30, 2010.This decrease was due primarily to sales of certain properties classified as other real estate owned resulting in a reduction in maintenance expenses on properties owned by the Company.Income tax expense for the six month period ended June 30, 2011 was $12.2 million, up from $11.7 million for the same period in 2010.The effective tax rate was 29.7% for the six months ended June 30, 2011, as compared to 29.2% for the same period in 2010. Page4 of13 Noninterest expense for the three months ended June 30, 2011 was $43.2 million, down from $44.2 million, or 2.4%, for the same period in 2010.FDIC expenses decreased approximately $0.6 million for the three months ended June 30, 2011 as compared to the same period in 2010, due to the aforementioned redefined deposit insurance assessment base.In addition, loan collection and other real estate owned expenses decreased approximately $0.2 million for the three months ended June 30, 2011, as compared to the three months ended June 30, 2010.This decrease was due primarily to sales of certain properties classified as other real estate owned resulting in a reduction in maintenance expenses on properties owned by the Company.Other operating expenses consisting of various items decreased approximately $0.3 million for the three months ended June 30, 2011, as compared to the same period in 2010 with no significant driver.These decreases were partially offset by an increase in occupancy expenses of approximately $0.3 million for the three months ended June 30, 2011, as compared to the same period in 2010, primarily due to continued branch expansion.Income tax expense for the three month period ended June 30, 2011 was $6.2 million, up from $6.0 million for the same period in 2010.The effective tax rate was 29.7% for the three months ended June 30, 2011, as compared to 29.2% for the same period in 2010. Balance Sheet Total assets were $5.3 billion at June 30, 2011 and December 31, 2010.Loans and leases were $3.7 billion at June 30, 2011, up $54.5 million from December 31, 2010.Total deposits were $4.1 billion at June 30, 2011, down $19.7 million from December 31, 2010.Stockholders’ equity was $535.3 million, representing a total equity-to-total assets ratio of 10.03% at June 30, 2011, compared with $533.6 million or a total equity-to-total assets ratio of 9.99% at December 31, 2010. Stock Repurchase Program Under a previously disclosed stock repurchase plan, the Company purchased 976,190 shares of its common stock during the six month period ended June 30, 2011, for a total of $21.2 million at an average price of $21.68 per share.At June 30, 2011, there were no shares available for repurchase under this plan. Today, the NBT Board of Directors authorized a new repurchase program for NBT to repurchase up to an additional 1,000,000 shares (approximately 3%) of its outstanding common stock, effective July 25, 2011, as market conditions warrant in open market and privately negotiated transactions.The plan expires on December 31, 2013. Page5 of13 Dividend Declared The NBT Board of Directors declared a 2011 third-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on September 15, 2011 to shareholders of record as of September 1, 2011. Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, N.Y., with total assets of $5.3 billion at June 30, 2011.The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 123 locations, including 85 NBT Bank offices in upstate New York, two NBT Bank offices in northwestern Vermont and 36 Pennstar Bank offices in northeastern Pennsylvania.EPIC Advisors, Inc., based in Rochester, N.Y., is a full-service 401(k) plan recordkeeping firm.Mang Insurance Agency, LLC, based in Norwich, N.Y., is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.comand www.manginsurance.com. Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page6 of13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Percent Change Change (dollars in thousands, except per share data) Three Months Ended June 30, Net Income $ $ $ 2 % Diluted Earnings Per Share $ $ $ 2 % Weighted Average Diluted Common Shares Outstanding ) -1 % Return on Average Assets (1) % % 3 bp 3 % Return on Average Equity (1) % % -23 bp -2 % Net Interest Margin (2) % % -1 bp 0 % Six Months Ended June 30, Net Income $ $ $ 2 % Diluted Earnings Per Share $ $ $ 2 % Weighted Average Diluted Common Shares Outstanding 0 % Return on Average Assets % % 4 bp 4 % Return on Average Equity % % -25 bp -2 % Net Interest Margin (2) % % -5 bp -1 % Asset Quality June 30, December 31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Past Due Loans $ $ Potential Problem Loans $ $ Allowance for Loan and Lease Losses $ $ Year-to-Date (YTD) Net Charge-Offs $ $ Allowance for Loan and Lease Losses to Total Loans and Leases % % Total Nonperforming Loans to Total Loans and Leases % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans and Leases % % Allowance for Loan and Lease Losses to Total Nonperforming Loans % % Net Charge-Offs to YTD Average Loans and Leases % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share $ $ Tier 1 Leverage Ratio % % Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ September 30 $ $ December 31 $ $ (1)Annualized (2)Calculated on a FTE basis Page7 of13 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) June 30, December 31, Net Percent Change Change (dollars in thousands, except per share data) Balance Sheet Loans and Leases $ $ $ 2 % Earning Assets $ $ $ ) 0 % Total Assets $ $ $ ) 0 % Deposits $ $ $ ) 0 % Stockholders’ Equity $ $ $ 0 % Average Balances (dollars in thousands, except per share data) Three Months Ended June 30, Loans and Leases $ $ $ Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ ) Total Assets $ $ $ ) Interest Bearing Deposits $ $ $ ) Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ ) Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Average Balances Six Months Ended June 30, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ ) Total Assets $ $ $ ) Interest Bearing Deposits $ $ $ ) Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ ) Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Page8 of13 NBT Bancorp Inc. and Subsidiaries June 30, December 31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $78,357and $98,759 at June 30, 2011 and December 31, 2010, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page9 of13 Three Months Ended Six Months Ended NBT Bancorp Inc. and Subsidiaries June 30, June 30, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 52 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains 59 63 86 91 Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned Advertising FDIC expenses Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings Per Share: Basic $ Diluted $ Page10 of13 NBT Bancorp Inc. and Subsidiaries Quarterly Consolidated Statements of Income (unaudited) 2Q 1Q 4Q 3Q 2Q (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 52 58 64 91 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains 59 27 63 Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned Advertising FDIC expenses Prepayment penalty on long-term debt - - - Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings per share: Basic $ Diluted $ Page11 of13 Three Months ended June 30, Average Yield/ Average Yield/ (dollars in thousands) Balance Interest Rates Balance Interest Rates ASSETS Short-term interest bearing accounts $ $ % $ $ 75 % Securities available for sale (1)(excluding unrealized gains or losses) % % Securities held to maturity (1) % % Investment in FRB and FHLB Banks % % Loans and leases (2) % % Total interest earning assets $ $ % $ $ % Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Money market deposit accounts $ % $ $ % NOW deposit accounts % % Savings deposits % % Time deposits % % Total interest bearing deposits $ $ % $ $ % Short-term borrowings 52 % % Trust preferred debentures % % Long-term debt % % Total interest bearing liabilities $ $ % $ $ % Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income (FTE) Interest rate spread % % Net interest margin % % Taxable equivalent adjustment Net interest income $ $ (1) Securities are shown at average amortized cost (2) For purposes of these computations, nonaccrual loans are included in the average loan balances outstanding Page12 of13 Six Months ended June 30, Average Yield/ Average Yield/ (dollars in thousands) Balance Interest Rates Balance Interest Rates ASSETS Short-term interest bearing accounts $ $ % $ $ % Securities available for sale (1)(excluding unrealized gains or losses) % % Securities held to maturity (1) % % Investment in FRB and FHLB Banks % % Loans and leases (2) % % Total interest earning assets $ $ % $ $ % Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Money market deposit accounts $ % $ $ % NOW deposit accounts % % Savings deposits % % Time deposits % % Total interest bearing deposits $ $ % $ $ % Short-term borrowings % % Trust preferred debentures % % Long-term debt % % Total interest bearing liabilities $ $ % $ $ % Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income (FTE) Interest rate spread % % Net interest margin % % Taxable equivalent adjustment Net interest income $ $ (1) Securities are shown at average amortized cost (2) For purposes of these computations, nonaccrual loans are included in the average loan balances outstanding Page13 of13 NBT Bancorp Inc. and Subsidiaries Loans and Leases (Unaudited) June 30, December 31, (In thousands) Residential real estate mortgages $ $ Commercial Commercial real estate mortgages Real estate construction and development Agricultural and agricultural real estate mortgages Consumer Home equity Total loans and leases $ $
